Title: From Alexander Hamilton to Edmond Charles Genet, 24 July 1793
From: Hamilton, Alexander
To: Genet, Edmond Charles



Treasury DepartmentJuly 24th. 1793
Sir

Having laid your letter of the 19th instant before the President for his consideration and direction, I have now the honor to give you the following answer.
According to our view of the state of our account with France, the payments already made exceed the installments which have heretofore fallen due; though the want of having ascertained a rule for liquidating those which were made in France, according to the current rate of Exchange, leaves it undetermined to what extent the excess may go. But no objection will be made on this account to the measure you propose, as far as it is in other respects compatible with the usage of the Treasury.
The Treasury, then, will be ready to pay, on account of the debt of the United States to France, on the third of September next, the sum of 1,500,000 livres, at the rate of 18 ¹⁵⁄₁₀₀ Cents per livre, deducting however the sum of 94,506 Dollars & 10½ Cents for which it has made itself responsible (on the faith of expectations given by your predecessor and confirmed by yourself) to the holders of certain bills drawn by the Administration of St Domingo—and will also be ready to pay on the Fifth day of November next the further sum of 1,000,000 livres at the same rate of 18 ¹⁵⁄₁₀₀  Cents per livre.
Arrangements may therefore be made upon the data, which the above assurance establishes.
But the Treasury not being in the practice of accepting orders, it will not be expected that it shall depart from its rule in the present instance. Those which you may draw will as they are presented be recorded at the Treasury, and each holder will be preferred in course of payment according to the order of presentation.
I have the honor to be with respect   Sir   Your most obedt Servt.

Alexander HamiltonSecretary of the Treasy
The Minister Plenipotentiaryof the Republic of France

 